
	
		II
		112th CONGRESS
		2d Session
		S. 2057
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Schumer (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  physician assistants, nurse practitioners, and clinical nurse specialists to
		  supervise cardiac, intensive cardiac, and pulmonary rehabilitation
		  programs.
	
	
		1.Allowing physician
			 assistants, nurse practitioners, and clinical nurse specialists to supervise
			 cardiac, intensive cardiac, and pulmonary rehabilitation programs
			(a)Cardiac and
			 intensive cardiac rehabilitation programsSection 1861(eee) of
			 the Social Security Act (42 U.S.C. 1395x(eee)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 physician-supervised; and
					(B)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) before the period at the
			 end;
					(2)in paragraph
			 (2)(B), by striking a physician and inserting a physician
			 (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner,
			 or clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)); and
				(3)in paragraph
			 (4)(A), in the matter preceding clause (i)—
					(A)by striking
			 physician-supervised; and
					(B)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) after paragraph
			 (3).
					(b)Pulmonary
			 rehabilitation programsSection 1861(fff)(1) of the Social
			 Security Act (42 U.S.C. 1395x(fff)(1)) is amended—
				(1)by striking
			 physician-supervised; and
				(2)by inserting
			 under the supervision of a physician (as defined in subsection (r)(1))
			 or a physician assistant, nurse practitioner, or clinical nurse specialist (as
			 those terms are defined in subsection (aa)(5)) before the period at the
			 end.
				
